PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/369,013
Filing Date: 29 Mar 2019
Appellant(s): Veregin et al.



__________________

Marylou J. Lavoie  
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/07/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8, 10, 11, 14-18, 21-23, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,663,886 to Vanbesien et al. in view of US Patent Application Publication 2005/0202332 to Ninomiya et al.
Vanbesien discloses a toner comprising toner particles and polymeric additives.  The polymeric additives are a copolymer having at least one monomer with a high carbon to oxygen ratio (first monomer in the pending claims), a monomer having more than one vinyl group (second monomer in the pending claims), and at least one amine-functional monomer (third monomer in the pending claims) (Abstract; col. 2, l. 29-44).  
The first monomer having the high carbon to oxygen ratio is preferably an aliphatic cycloacrylate such as cyclohexylmethacrylate, cyclopropyl acrylate, cyclobutyl acrylate, cyclopentyl acrylate, cyclohexyl acrylate, cyclopropyl methacrylate, cyclobutyl methacrylate, cyclopentyl methacrylate, isobornylmethacrylate, benzyl methacrylate, or 
These second monomer having more than one vinyl group gives a crosslinked structure to the particles (col. 2, l. 30-45).  The crosslinking monomer is divinyl benzene (col. 3, l. 5-23, 36-42). The monomer having a plurality of vinyl groups is present in the polymeric additive in an amount of from about 0.1% by weight of the copolymer to about 20% by weight of the copolymer (col. 3, l. 36-42; see pending claims 21-23).  Vanbesien teaches that due to the crosslinking of the monomers the gel content of the polymeric additive is greater than 50% and preferably 50% to 100% (col. 5, l. 30-34).
The amine-functional monomer is preferably dimethylaminoethyl methacrylate, diethylaminoethyl methacrylate, dipropylaminoethyl methacrylate, diisopropylaminoethyl methacrylate, or dibutylaminoethyl methacrylate (col. 3, l. 24-32; see pending claims 14 and 31).  The amine-functional monomer is present in the copolymer in an amount of from about 0.5% by weight of the copolymer to about 5% by weight of the copolymer (col. 3, l. 42-47).
The additive particles are formed by a latex emulsion polymerization process as seen in Examples 1-3.  This would appear to form spherical polymers because the polymerizable emulsion is dispersed in an aqueous medium, which would give spherical particles due to the difference in surface tension between the emulsion and water.
Vanbesien does not specifically state the additive particles are spherical, but as noted above there is reason to believe the particles have this shape based on the 
Returning to Vanbesien, this patent discloses the toner particles are formed by an emulsion aggregation method where the resin and other components of the toner are placed in one or more surfactants, an emulsion is formed, toner particles are aggregated, coalesced, optionally washed and dried, and recovered (col. 18, l. 44-col. 20, l. 8; see pending claim 18).  The toner can also contain additives, such as silica, 
Although Vanbesien does not identically disclose the claimed polymeric composition or copolymer toner additive noting the specific amounts of the claimed second monomer are not exemplified in the reference, the use of the claimed divinylbenzene second monomer in amounts as disclosed (i.e., the monomer having more than one vinyl group) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because Vanbesien discloses 0.1% by weight of the copolymer to about 20% by weight of these monomers.  The selection of an amount within the range disclosed, such as at about 20 % by weight, would have been obvious in order to obtain an effective degree of crosslinking in the particles and a desired amount of gel in the polymeric additives noting the guidance in Ninomiya that the amount of crosslinking agent affects gel fraction.  Using a large amount of the crosslinking agent in Vanbesien would be expected to give a high resistance to flattening noting the amounts of the crosslinking monomer in Ninomiya’s example.  This would provide the toner with excellent stability with respect to relative humidity and excellent charging characteristics.  Optimization of the amounts of the additives would have been obvious to give the effects taught by Vanbesien.


Initially, applicant notes in the remarks of 19 October 2020 that there is not sufficient reason to select divinylbenzene in an amount of from about 8 percent to about 60 percent by weight.  Applicant takes the position divinylbenzene is not used as the second monomer and is disclosed as one of 27 possible second monomers.  At applicant’s request the Examiner has reconsidered the art in detail.  Although applicant is correct a variety of monomers having more than one vinyl group (i.e., claimed second monomer) are disclosed by Vanbesien, selection of one monomer from a list of 27 is well within the level of skill in the art.  Each monomer would be expected to function as disclosed by the document (i.e., for its crosslinking ability).  Although other monomers could be chosen, it is just as reasonable for the artisan to select DVB.  This is particularly the case when the newly cited Ninomiya publication discloses DVB as one of 17 types of monomers for crosslinking external additive polymer particles (Ninomiya: ¶ [0104]).  Based on the art in combination, given the level of skill in the art and given the predictability of using DVB in the crosslinked particles, the selection remains obvious to the skilled artisan.
Similarly, the selection of an amount of the monomer having more than one vinyl group comes from a suggestion to use about 0.1% by weight to about 20% by weight of the monomer based on the copolymer.  The selection of a specific amount within this range would have been obvious particularly in view of the disclosure in each reference to optimize crosslinking and the disclosure in Ninomiya to produce external additive 
In addition to these traversals, applicant also notes that Vanbesien does not disclose a spherical additive.  The Examiner disagrees with this position based on the disclosure in the supporting and newly cited Ninomiya publication.  As seen in the document, monodispersed spherical organic resin particle external additives are preferable.  The spherical particles give a better spacer function to the external additives according to Ninomiya.  Further, the process Vanbesien uses to form the copolymeric additive particles appears to give a spherical particle (see discussion above).  Based on these teachings, the artisan would have ample reason to use spherical external crosslinked particles in Vanbesien.  
It is important to note that in the remarks applicant takes the position that gel content does not equal crosslink amount.  Ninomiya teaches “gel fraction is in a correlation with the degree of crosslinking or hardness of the resin” (¶¶ [0097], [0098]).  The reference clearly indicates a correlation of gel fraction with the degree of crosslinking.  Thus the higher gel content suggested by Ninomiya would indicate a higher crosslinking of the resin.  Further, the example in Ninomiya shows relatively large 
In the declaration filed 19 October 2020, declarant notes the increase DVB content in the polymeric additive particles helps to preserve the sphericity of the particles.  This is shown by the increase in “Flattening Time of the Additive on Toner” as presented in the Table on declaration page 6.  This relationship of Flattening Time to crosslinking amount is suggested by Ninomiya in the disclosure that the additive with less than 90% gel content “is gradually deformed from a spherical form to a flat shape with a time due to a stress to be applied to the toner within the developing unit”.  Increasing the gel content would reduce deformation to a flat shape and increase gel content correlates with the degree of crosslinking or hardness of the resin as discussed by Ninomiya.
Thus the results in the declarations and in the specification evidence are expected given the disclosure in Ninomiya.  Specifically, increasing the crosslinking monomer amount to a value near the upper range limit in Vanbesien (e.g., near 20 wt %) would increase the resistance to flattening during toner use given that relatively high amounts of the crosslinking monomer are suggested as seen in Ninomiya’s example.  As discussed in the Declaration Table (p. 6) and accompanying graph (p. 7), increased DVB amounts produce increased flattening time.  This result is expected in light of Ninomiya.  Although the inventors of the Vanbesien patent may have believed that lower amounts of DVB were sufficient to make robust particles (see 30 July 2020 Declaration p. 10; 19 October 2020 Declaration pp. 11-12), the earlier disclosure in 

The rejection as now presented in the combination of Vanbesien and Ninomiya is seen as reasonably suggesting the claimed invention and addresses the issues raised in the RCE filing.
(2) Response to Argument
The Applicant’s arguments will be responded to in the order in which they are presented in the Appeal Brief.  The Applicant has acknowledged that Vanbesien teaches a toner comprising toner particles and copolymeric additives.  However, the Applicant argues that Vanbesien provides “no teaching or suggestion to select a spherical copolymer toner additive.”  This has been addressed repeatedly throughout the prosecution history.  As previously argued in the Non-final Office Action mailed 02/03/2021 and the Final Office Action mailed 06/11/2021, the additive particles are formed by a latex emulsion polymerization process as seen in Examples 1-3 of Vanbesien.  As noted in the Non-Final Office Action mailed 02/03/2021, this preparation process would appear to form spherical polymers because the polymerizable emulsion is dispersed in an aqueous medium, which would give spherical particles due to the difference in surface tension between the emulsion and water.  In support of this, Ninomiya was cited as disclosing that monodispersed spherical organic resin particle external additives are more preferable in toner compositions (¶ [0090]). Ninomiya teaches that deformation of the spherical organic resin particle external additives should be avoided as the spacer effect of the additive is lost and the development and transfer by an emulsion copolymerization process (¶ [0100]).  It was argued that even if the organic additive particles could be shown not to be spherical, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have provided the organic additive particles of Vanbesien with a spherical geometry in order to obtain the spacer effect and improved development and transfer properties taught by Ninomiya.  The Applicant has not addressed these arguments in the Appeal Brief.
The Applicant has further argued that “Vanbesien provides no teaching or suggestion to select a second monomer specifically comprising divinyl benzene in a copolymer toner additive in an amount of greater than 8 percent to about 60 percent by weight.”  The Applicant has acknowledged that Vanbesien does indeed to teach the use of divinyl benzene as a suitable monomer having more than one vinyl group (¶ [0104]) in an amount within the Applicant’s recited range, namely from 0.1 to 20 percent by weight.  The Examiner cannot agree with this position because Vanbesien specifically teaches the copolymer additive contains 0.1% to about 20% by weight of these monomers.  The selection of an amount within the range disclosed, such as at about 10 weight % or 20 % by weight, would have been obvious to the skilled artisan because such values are within the range specifically and explicitly taught as effective by Vanbesien.  Applicant appears to be taking the position that the artisan would not do what Vanbesien teaches the artisan to do when selecting the amount of this monomer. Applicant’s position is contravened by Vanbesien’s direct and unequivocal teaching of an effective amount of the copolymer additive second monomer.    
.  In re Heck, 216 USPQ 1038, 1039 (Fed. Cir. 1983). "[I]n a section 103 inquiry, 'the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.'" Merck & Co. Inc. v. Biocraft Laboratories Inc., 10 USPQ2d 1843, 1846 (Fed. Cir. 1989) (quoting In re Lamberti, 192 USPQ 278, 280 (CCPA 1976)).  In the instant case divinyl benzene is not taught to be unpreffered and Vanbesien further states that the given Examples “are intended to be illustrative only and are not intended to limit the scope of the present disclosure.”  (¶ [0138]).  The Applicant has not offered any evidence to overcome this teaching in Vanbesien by demonstrating that unexpectedly superior results are obtained by utilizing divinyl benzene over other known monomers  having more than one polymerizable group (such as those taught by Vanbesien).  

The Applicant has further argued that “one of skill in the art would not look to the different type of material in Ninomiya for a teaching regarding the copolymeric additive in Vanbesien.”  (p. 8 of the Appeal Brief).  The Applicant continues, arguing that there is no correlation of gel content and crosslink density with the present material.  As shown in the Declaration filed by the Applicant on 05/02/2021 gel content of 100 percent is achieved at 2.3 percent divinyl benzene content in toners that satisfy the limitations of claim 1.   The Applicant then states that a gel content of greater than 90 percent is taught by Ninomiya to provide spherical particles that are robust.  The Applicant claims that gel content of 100 percent is achieved at 2.3 percent divinyl benzene and that at least 8 percent of divinyl benzene is disclosed to achieve robust spherical particles (pp. at least 90 percent gel content is necessary to achieve robust spherical particles.  As the Applicant has demonstrated that even at low loadings of a crosslinking monomer high gel content is achieved this only further supports the conclusion that the organic particles of Vanbesien would be spherical and robust.  Furthermore, Ninomiya nowhere teaches away from utilizing amounts of crosslinking monomers above what is necessary to achieve 90 or 95 percent gel content.  Rather, Ninomiya teaches that 90 percent gel content is the minimum value at which the particles are suitably made spherical and robust.  Ninomiya teaches that up to 50 weight percent of the copolymer can be the polyfunctional ethylenically unsaturated monomer, such as divinyl benzene.  Specifically, Ninomiya uses from 0.5 to 100 parts by weight of the polyfunctional ethylenically unsaturated monomer per 100 parts of the comonomer (¶ [0106]).  It is apparent that Ninomiya suggests far more of the crosslinking monomer than the 2.3 percent (i.e., polyfunctional ethylenically unsaturated monomer) than asserted by Applicant in the Appeal Brief.  In any event, Vanbesien already teaches 
Although the specific formulation of the additive in Ninomiya is different from that claimed, Ninomiya provides useful teachings for crosslinking toner additive copolymer particles and to make these additives spherical.  As noted above, Vanbesien appears to produce a spherical additive due to its emulsion polymerization process as evidenced by spherical particles being formed in Ninomiya by an emulsion polymerization process.  The collective art reasonably directs the artisan to expect a spherical additive in Vanbesien or to produce a spherical additive particle to obtain the spacer, development and transfer features taught by the art.  Even if the amount of DVB used in Ninomiya were less than that of the instant invention or Vanbesien, which is not conceded, the combined art provides ample motivation to produce a spherical external additive for the reasons of record.  As Vanbesien already teaches an amount of a crosslinking monomer (such as divinyl benzene) within the Applicant’s range, no further guidance on crosslinking monomer content from Ninomiya would have been needed to motivate one of ordinary skill in the art to use amounts of the crosslinking agent of Vanbesien within the Applicant’s recited range.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        
Conferees:


                                                                                                                                                                                                     /COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.